DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 1/20/2022, is acknowledged. Claims 1, 3 – 4, and 6 are amended. Claim 21 is newly entered. Claim 9 is canceled. Claims 10 – 20 remain withdrawn. Claims 1 – 8 and 21 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1 – 2, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”; of record) in view of GB 1557744 (“Special Metals”) and US 5178692 (“Panchanathan”; of record).
Regarding claim 1, Barone teaches a method for producing light alloy castings wherein the solution heat-treatment step is performed at least partially in hot isostatic pressing conditions, wherein a casting may be placed in a first container containing a bath of fused salts, and pressure is applied to the bath directly (Abstract; [0015]).
Barone further teaches that the heat-treatment cycle comprises a solution heat-treatment step at a temperature high enough to put into solution the phases precipitated out during solidification. Barone teaches that this temperature is 65 to 80% of the fusion (melting) temperature of processed aluminum alloys ([0017]). As such, the solutionizing temperature as taught by Barone is below the melting temperature.
Barone teaches that the molten salt is pressurized through use of a piston which may move forward into the bath of molten salt so as to reduce the volume of the salt ([0025]; Fig, #3). The Examiner notes that the Merriam-Webster definition of “pump” is “a device that raises, transfers, delivers, or compresses fluids or that attenuates gases especially by suction or pressure or both”. The Examiner notes that the piston of Barone is shown to reduce the volume of the molten salt bath, i.e. compress it. As such, it meets the definition of being a pump.
Barone does not explicitly teach that the metal article is coupled to a mold, such that during treatment, molten salt directly contacts a first portion of a surface of the metal article, while a second portion of the surface of the metal article is coupled to the mold.
Special Metals teaches a method for producing articles of complex shape, comprising a hot isostatic pressing treatment (P 8, L 21-26). Special Metals teaches that the article may be provided before pressing as a preformed component, which may be paired with one or more die components (Fig. 3, #38,40 for example) which results in a compact (Fig. 4, #50 for example) having contoured surfaces corresponding substantially to the contoured die surfaces against which the mass is disposed (P 8, L 44-50). Specifically, Special Metals teaches that the die components are later separated from the compact and are reusable for further treatments (P 8, L 51-63).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Special Metals and dispose a reusable die component paired to the preformed component as taught by Barone during solution heat-treatment under hot isostatic pressing conditions. Use of a die component in such a manner allows for the stable formation of a compact component having a structure which is correspondingly contoured to the surfaces of the die components used during HIP treatment.
The Examiner notes that the use of one or more die components in this way is equivalent to use of a mold which is coupled to a second portion of the surface of the metal article. For example, in Fig. 3 of Applicant’s as-filed disclosure, mold 148 is shown to fill and couple with a central opening of the metal article 104.
Barone does not explicitly teach that force applied to the first portion of the surface by the molten salt and force applied to the second portion of the surface by the mold causes pressure-driven grain changes in the metal article that realign grain boundaries to be roughly parallel to the surface of the metal article. 
Panchanathan teaches examples of magnetically anisotropic particles based on neodymium and/or praseodymium, iron, and boron (2: 6-10). Panchanathan teaches that the particles may be consolidated and deformed by, for example, hot isostatic pressing (8: 1-7). Panchanathan teaches that due to the deformation from HIP, the grains are deformed so that they are aligned with their major dimensions in the direction of the flow of the deformed material – usually perpendicular to the force applied for hot working (8: 9-12). 
The Examiner notes that the HIP treatment taught by Barone, as well as is conventionally known in the art, acts equally on all sides of a treated article. As such, the direction of the force applied for hot working is local, extending from each surface of the metal article towards the center of the article. Direction of flow of the deformed material is thus perpendicular to this direction, which may roughly be equivalent to a plane corresponding to a surface of the metal article. From the teachings of Panchanathan, it can be determined that the HIP solution heat treatment of Barone results in deformation of grains such that they are aligned in their major dimensions in the direction of the flow of deformed material, determined to be in a plane which roughly corresponds to the surface of the metal article. As such, the grains are realigned such that grain boundaries are roughly parallel to the surface. 
Further, an ordinarily skilled artisan would expect such grain alignment to also occur from a second force exerted upon the second surface of the metal article by the reusable mold – as energy is transferred to the reusable mold from hot isostatic pressing conditions, the energy causes the mold to move in the direction of the metal article, thereby generating the as-claimed second force, and resulting in grain realignment/deformation according to the teachings of Panchanathan. The Examiner cites to Special Metals, which teaches of axial compaction provided by movement of die sections in the direction of the workpiece during treatment (P 8, L 44-45), which would necessarily generate pressure/force on the second surface of the metal article.
Further, it is noted that Barone does indeed teach that the reduction in porosity of the cast article is achieved by the method ([0021]). An ordinarily skilled artisan would appreciate that a reduction in porosity necessitates an increase in density of the metal article, as closed pores, which previously contributed zero to mass of the metal article, are now filled by the metal article itself, having mass. Put another way, the overall dimensional volume of the metal article would decrease at least marginally, while overall mass remains the same. As density is the ratio of mass to volume, density would increase due to the decrease in dimensional volume.
Regarding claim 2, Barone teaches a quenching step after initial LHIP solution heat treatment of the metal article (Abstract, L 6-7; [0006]). Such a teaching satisfies the claimed limitation of disposing at least the portion of the metal article in a quench medium.
Regarding claim 7, Barone teaches that before the hot isostatic pressing conditions are placed on the metal article, the article was cast in a foundry (Abstract). As such, the metal article was fabricated by a casting process.
Regarding claim 21, as previously discussed, Special Metals teaches that the one or more die components i.e. the mold(s) are later separated from the compact and are reusable for further treatments (P 8, L 51-63).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”; of record) in view of GB 1557744 (“Special Metals”) and US 5178692 (“Panchanathan”; of record) as applied to claim 1, and evidenced by US 3078191 (“Maeda”; of record).
Regarding claim 8, Barone teaches that the hot isostatic pressing step constitutes at least part of a solution heat treatment of the metal article ([0013]). Barone teaches that the temperature for this step is typically between 470°C and 540°C, or about 65 to 80% of the fusion (melting) temperature of processed aluminum alloys ([0017]). Such a temperature range would be expected by an ordinarily skilled artisan to fall above the recrystallization temperature of most aluminum alloys. For example, it is known that a recrystallization temperature range of high purity aluminum alloys falls between 250 to 350°C (Maeda – 1: 20-22).

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”; of record) in view of GB 1557744 (“Special Metals”) and US 5178692 (“Panchanathan”; of record) as applied to claim 2, and further in view of US 2015/0107719 (“Noh”; of record), US 2007/0028780 (“Popeil”), and US 5681407 (“Yu”; of record).
Regarding claim 3, Barone in view of Special Metals and Panchanathan does not explicitly teach extracting the molten salt form the pressure vessel prior to quenching.
Noh teaches a method for partial surface heat treatment of a metal article in a salt bath (Abstract). Noh teaches that after completion of a heat treatment, the salt may be removed and cooling may be implemented ([0095]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Noh and remove the salt after completion of heat treatment. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this case, one of ordinary skill in the art could have combined the removal of salt after heat treatment as taught by Noh to prepare the metal article for quenching as taught by Barone. Such a combination would have predictably resulted in a vessel wherein molten salt has been removed prior to quenching.
It is noted that Noh is silent as to how salt is removed after heat treatment. The Examiner notes that as discussed previously, Barone discloses use of a piston to pressurize the molten salt during heat treatment. 
Popeil teaches a device for deep frying foods (Title). Popeil teaches that the device may comprise a bidirectional pump, whereby the pump is configured to both fill a cooking vessel with cooking liquid, and to empty the vessel of cooking liquid ([0298]; Fig. 67, #556).
An ordinarily skilled artisan would have found it obvious to substitute the piston of Barone for a bidirectional pump, such as that taught by Popeil. Such a pump would add the capability of extracting/depressurizing the vessel, were it to be substituted for the piston of Barone. Further, such use of a bidirectional pump would satisfy the claimed requirement of extracting, via the at least one pump, molten salt form the vessel.
Modified Barone does not explicitly teach introducing the quench medium into the pressure vessel for quenching. It is noted that a quenching step itself is taught by Barone, as previously discussed (Abstract, L 6-7; [0006]).
Yu teaches a method of quenching a metal object, via introduction of a quench medium (Abstract). Yu teaches that the method of quenching is done in a vessel (Fig. 4, #62) that contains spray heads for distributing liquid coolant from a conduit (12: 20-24; Fig. 4, #60, #74, #42, #28). Yu's teaching on quenching in a vessel is compatible with the modified method of Barone, as both teach quenching steps. Further, Yu teaches that the quenching method and equipment taught enable the rate of cooling to vary during quenching (7: 7-13), which has a pronounced effect of the amount of residual stress and final mechanical properties of obtained products (5: 41-43). For example, a gradual rate of cooling during the first phase of cooling may be imparted to lower the amount of residual stress imparted onto a workpiece (5: 53-65), a rapid rate of cooling during the second phase of cooling may be imparted to develop mechanical properties of the workpiece while in the critical temperature range of the metal workpiece (5: 66 – 6: 12), and a gradual rate of cooling during the third phase of cooling may be imparted (6: 20-24).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yu into Barone and cool the metal article by the spray heat and conduit means and methodology as taught by Yu. In doing so, the rate of cooling during quenching may be controlled so as to impart desired levels of residual stresses and mechanical properties onto the metal article.
Further, it is noted that Yu teaches that the dispersal of liquid coolant from a conduit during quenching is effected by a pump (11: 53-58; Fig. 4, #72). The Examiner hereby equivocates the pump of Yu as falling under the as-claimed “at least one pump” of the instant claim. Thus, the prior art combination suggests introducing via the at least one pump quench medium into the vessel.
Regarding claim 4, Yu teaches venting, from the pressure vessel, gasses released by the quenching medium (Fig. 4). Fig. 4 of Yu depicts an embodiment of the invention, which includes a vessel which is an open tank (11: 47-49; Fig. 4, #62). The Examiner notes that given the broadest reasonable interpretation of the claim limitations, the open tank as taught by Yu reads on the claim, as an open tank would vent the gases released by the quench medium (Abstract, L 9-10). Further, such an open tank would meet the limitations of a vapor control system, as such a term is quite broad and would be satisfied by any entity which allows vapor to escape from the vessel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”; of record) in view of GB 1557744 (“Special Metals”) and US 5178692 (“Panchanathan”; of record) as applied to claim 2, and further in view of US 2013/0269843 (“Wüst”; of record).
Regarding claim 5, Barone does not explicitly teach, after quenching, heat treating the metal article in a second molten salt bath at a pressure less than the forging pressure. It is noted that Barone does teach that after quenching, heat treatment such as ageing may be conducted ([0007]). Barone is silent as to any specific parameters of this ageing step, however.
Wüst teaches a method for heat treating cast components made of Al-based alloys ([0002]). Wüst teaches that an age-hardening heat treatment step may be replaced by heat treatment in a salt bath at 160-280°C for approximately 10 minutes ([0030]). Further, Wüst teaches that the use of salt baths for heat treatment enables a quick and energy efficient process, while also minimizing warpage of the cast components to the greatest possible extent ([0035]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wüst into Barone, and utilize a second molten salt bath for the ageing heat treatment taught by Barone. Use of salt baths for heat treatment processes enables a quick and energy efficient process, while also minimizing warpage of the cast components to the greatest possible extent.
Moreover, it is noted that Wüst does not make a positive recitation of a pressure component above atmospheric pressure in the age-hardening heat treatment method step. Therefore, it would have been expected that standard pressure would be used, and as such, the method is taken as being performed at atmospheric pressure. As such, the limitation of the heat treatment in a second molten salt bath being done at a pressure less than the forging pressure is met by the prior art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”; of record) in view of GB 1557744 (“Special Metals”), US 5178692 (“Panchanathan”; of record), and US 2013/0269843 (“Wüst”; of record) as applied to claim 5, and further in view of US 5681407 (“Yu”; of record) and US 2007/0028780 (“Popeil”).
Regarding claim 6, Barone in view of Special Metals, Panchanathan, and Wüst does not explicitly teach extracting the quench medium from the pressure vessel.
Yu teaches a method of quenching a metal object, via introduction of a quench medium (Abstract). Yu teaches a pump (Fig. 4, #72) attached to the vessel via an exit port (Fig. 4, #66), as well as an overflow port (Fig. 4, #68), wherein cooling fluid may be removed from the tank via both the exit port and overflow port (11: 49-52). Yu’s teaching on quenching in a vessel is compatible with the modified method of Barone, as both teach quenching steps. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this case, one of ordinary skill in the art could have combined the use of vessel exit and overflow ports as taught by Yu to remove cooling fluid from the pressure vessel of Barone. Such a combination would have predictably resulted in a vessel wherein cooling fluid may be removed.
The Examiner hereby equivocates the pump of Yu as falling under the as-claimed “at least one pump” of the instant claim. Thus, the prior art combination suggests extracting, via the at least one pump, quench medium from the vessel.
Further, modified Barone does not explicitly teach that molten salt is introduced into the pressure vessel for the step of heat treating the metal article. Rather, it is only known that a second molten salt bath for the heat treatment is desired. However, it is noted that the use of a single vessel for housing of two separate salt baths, rather than use of separate vessels for each salt bath, is an example of making integral. The use of a single vessel for two salt baths instead of separate vessels for each would be merely a matter of obvious engineering choice (MPEP 2144.04 V B). Further, use of a single vessel for both salt baths would necessitate introduction of the second molten salt into the vessel for the heat treatment step.
It is noted that the art is silent as to how molten salt is introduced into the vessel for heat treating in the second molten salt bath. 
The Examiner notes that as discussed previously, Barone discloses use of a piston to pressurize the molten salt during heat treatment. 
Popeil teaches a device for deep frying foods (Title). Popeil teaches that the device may comprise a bidirectional pump, whereby the pump is configured to both fill a cooking vessel with cooking liquid, and to empty the vessel of cooking liquid ([0298]; Fig. 67, #556).
An ordinarily skilled artisan would have found it obvious to substitute the piston of Barone for a bidirectional pump, such as that taught by Popeil. Such a pump would add the capability of extracting/depressurizing the vessel, were it to be substituted for the piston of Barone. Further, such use of a bidirectional pump would satisfy the claimed requirement of extracting, via the at least one pump, molten salt form the vessel.

Response to Arguments
Applicant’s remarks filed 1/20/2022 are acknowledged and have been fully considered. Regarding the outstanding rejections of record under 35 USC 103, Applicant has traversed these rejections, arguing that the amendment to independent claim 1 distinguishes over the prior art cited. Specifically, Applicant references the limitation of “disposing at least a portion of the metal article coupled to a reusable mold”. The Examiner finds this argument to be persuasive, and accordingly has withdrawn the prior art rejections of record as entered in the final rejection mailed 11/15/2021.
It is noted that upon further search and consideration of the claims, new grounds of rejection have been entered, incorporating the newly cited “Special Metals” reference, which teaches use of a reusable “die component” which the Examiner has equivocated with the as-claimed reusable mold.
Applicant argues further that the prior art does not disclose the feature of “a second force applied to the second portion of the surface by the reusable mold, the combination of the first force and the second force causing pressure-driven grain change in the metal article that increase density of the metal article and realign grain boundaries…” as recited in claim 1.
The Examiner respectfully finds Applicant’s argument to be unpersuasive. Although it is directed toward the now-withdrawn ground of rejection citing Benjamin, it will be addressed to the extent that it applies to the newly entered grounds of rejection. The Examiner notes that Panchanathan is cited as to explain that the result which Applicant is claiming – that is, grain realignment as a result of forces acting upon the surface of the metal article during treatment – is well-known in the art. As Barone in view of Special Metals teaches that same processing conditions as are claimed, and the result which Applicant expressly claims is known in the art as a result of HIP conditions, the claims are not found to be non-obvious.
Further, with specific regard to the generation of a “second force” as claimed, the Examiner also asserts that an ordinarily skilled artisan would expect such grain alignment to also occur from a second force exerted upon the second surface of the metal article by the reusable mold – as energy is transferred to the reusable mold from hot isostatic pressing conditions, the energy causes the mold to move in the direction of the metal article, thereby generating the as-claimed second force, and resulting in grain realignment/deformation according to the teachings of Panchanathan. For further evidence, the Examiner cites to Special Metals, which teaches of axial compaction provided by movement of die sections in the direction of the workpiece during treatment (P 8, L 44-45).
Applicant argues further with respect to the combination of Barone with Benjamin. As this ground of rejection has been withdrawn, the arguments are moot.
Applicant argues further that no reason was provided as to why an ordinarily skilled artisan would seek to modify the proposed Barone-Benjamin combination with Panchanathan. The Examiner notes that no structural elements or process steps of Panchanathan themselves are incorporated within the prior art combination. Rather, Panchanathan is cited as to provide that the result of grain realignment due to forces acting upon the metal article during treatment, which is expressly claimed, is not an unexpected or novel result. Barone and Special Metals alone account for all discrete processing steps of the claimed method in independent claim 1. See MPEP 2111.04 I.
The Examiner notes that Applicant’s further arguments concerning the Panchanathan reference have been addressed previously, including Applicant’s argument that there is no pressure suggested from any source other than a liquid pressure from a hot isostatic pressing process.
Applicant argues further with respect to dependent claims 3-4. Specifically, Applicant argues that the applied prior art does not teach or suggest “extracting, via the at least one pump, molten salt form the pressure vessel”, and “introducing, via the at least one pump, the quench medium into the pressure vessel”. The Examiner notes that this argument is not found to be persuasive in view of the currently entered ground of rejection. As discussed in the rejection, these features are suggested in the secondary references Popeil and Yu.

Applicant requests rejoinder of the withdrawn apparatus/system claims 10-20, as it is alleged that there would not be an undue burden associated with the examination of said claims. The Examiner denies Applicant’s request for rejoinder. It is noted that an undue burden was demonstrated in the non-final rejection mailed 2/8/2021, and the restriction requirement was made final. Further, it is noted that the withdrawn claims do not contain all limitations of any claim which has been indicated as allowable. As such, there are no currently withdrawn claims which are eligible for rejoinder. See MPEP 821.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735